 



Exhibit 10.3
MANUFACTURING AGREEMENT
This Agreement is made on March 23, 2007, by and between:
(1) Kin Yat Industrial Co. Ltd., a Hong Kong Company, having its place of
business at 7/F., Galaxy Factory Building, 25-27 Luk Hop Street, San Po Kong,
Kowloon, Hong Kong (hereinafter referred to as “Seller”); and
(2) iRobot Corporation, a Delaware corporation having its principal place of
business at 63 South Avenue, Burlington, Massachusetts 01803, U.S.A.
(hereinafter referred to as “Buyer”).
Whereas Buyer wishes to have made by Seller and Seller wishes to manufacture for
Buyer the Product in accordance with the Specifications at the price and subject
to the terms and conditions of this Agreement.
Now, therefore, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

1.   DEFINITIONS       The following terms, as used in this Agreement with
capital initials, shall have the following meanings:

  1.1   “Additional Services” means services such as, design for
manufacturability, manufacturing design test support, computer assisted design
for manufacturability and any other related services all as specified and
approved by Buyer and agreed to by Seller.     1.2   “Buyer Intellectual
Property” means (a) all Intellectual Property provided or made available to
Seller by Buyer including without limitation, the Specifications and (b) any and
all Intellectual Property Rights that claim or cover such Intellectual Property.
    1.3   “Commercially Reasonable Efforts” means those efforts that would be
deemed both commercially practicable and reasonably financially prudent after
having taken into account all relevant commercial considerations. “Relevant
commercial considerations” shall be deemed to include, without limitation,
(1) all pertinent facts and circumstances; (2) financial costs; (3) resource
availability and impact; (4) probability of success; and (5) other commercial
practicalities.     1.4   “Components Supplied by Buyer” means those components
or materials that Buyer provides, directly or indirectly, to Seller to be
incorporated into the Product.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 1 of 20



--------------------------------------------------------------------------------



 



  1.5   “Costs” shall mean the expenses incurred by Seller under this Agreement,
including design engineering services, testing, fixturing and tooling and other
out-of-pocket costs.     1.6   “Fee and Price Schedule” shall mean the prices
and fees set forth on Schedule 2.     1.7   “Intellectual Property” means any
discoveries, inventions, invention disclosures (whether or not patentable),
drawings, designs, packaging design, logos, trade dress, trademarks, schematics,
technical information, manuals and other documentation (including theory of
operations documentation), data, tools, dies, patterns, masks, gauges, test
equipment, debug aides, procedures, manufacturing or other processes, software,
firmware, technology, and know-how.     1.8   “Intellectual Property Rights”
means, collectively, all rights in, to and under patents, trade secret rights,
copyrights, trademarks, service marks, trade dress and similar rights of any
type under the laws of any governmental authority, including without limitation,
all applications and registrations relating to the foregoing.     1.9  
“Lead-Time” means the mutually agreed upon minimum amount of time in advance of
shipment that Seller must receive a Purchase Order in order to deliver Product
by the requested delivery date. Except as otherwise agreed by the parties, lead
time for the Product shall be [********] from receipt of the Purchase Order by
the Seller.     1.10   “Long Lead-Time Components” shall have the meaning set
forth on Schedule 3.     1.11   “Manufacturing Services” means the services
performed by Seller hereunder which shall include but not be limited to
manufacturing, testing, configuring, assembling, packaging and/or shipping of
the Product, including any Additional Services, all in accordance with the
Specifications.     1.12   “Newly Developed Intellectual Property” means, other
than Seller Intellectual Property, (a) any and all Intellectual Property
created, developed or otherwise resulting from any work provided or services
performed by either or both parties, including but not limited to, the agents,
partners or representatives of either party, under this Agreement and (b) any
and all Intellectual Property Rights that claim or cover such Intellectual
Property, all in connection with the Product.     1.13   “Packaging and Shipping
Specifications” shall mean packaging and shipping specifications set forth in
Schedule 4 and otherwise supplied and/or approved by Buyer and agreed to by the
Seller.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 2 of 20



--------------------------------------------------------------------------------



 



  1.14   “Product” shall mean the products described, and conforming to, the
Specifications contained in Schedule 1 attached to this Agreement, together with
such amendments which may be mutually agreed upon in writing by the Seller and
the Buyer from time to time.     1.15   “Production Schedule” means a
manufacturing schedule provided to Seller by Buyer in writing and in the form
set forth in Schedule 5 attached to this Agreement, which specifies the Product
to be manufactured, including, without limitation, the quantity of each Product.
    1.16   “Production Schedule Forecast” means the periodic forecast provided
to Seller by Buyer, in writing, of quantity requirements of each Product that
Buyer anticipates requiring during the next three (3) month period.     1.17  
“Proprietary Information and Technology” means software, firmware, hardware,
technology and know-how and other proprietary information or intellectual
property embodied therein that is known, owned or licensed by and proprietary to
either party and not generally available to the public, including plans,
analyses, trade secrets, patent rights, copyrights, trademarks, inventions, fees
and pricing information, operating procedures, procedure manuals, processes,
methods, computer applications, programs and designs, and any processed or
collected data. The failure to label any of the foregoing as “confidential” or
“proprietary” shall not mean it is not Proprietary Information and Technology.  
  1.18   “Purchase Order” shall mean all orders in writing for Product issued by
the Buyer to Seller and accepted by Seller.     1.19   “Seller Created
Intellectual Property” means any (a) improvements to the Seller Manufacturing
Process made by Seller and (b) any and all Intellectual Property Rights that
claim or cover such improvements.     1.20   “Seller Existing Intellectual
Property” means any (a) Intellectual Property owned or controlled by Seller
prior to the execution of this Agreement, including but not limited to, the
Seller Manufacturing Process and (b) any and all Intellectual Property Rights
that claim or cover such Intellectual Property.     1.21   “Seller Intellectual
Property” shall mean both Seller Created Intellectual Property and Seller
Existing Intellectual Property, collectively.     1.22   “Seller Manufacturing
Process” means Seller’s process employed to manufacture, test, configure and
assemble Products manufactured for Buyer pursuant to the terms of this
Agreement.     1.23   “Specifications” means the specifications set forth in
Schedule 1 and otherwise supplied and/or approved by Buyer. Specifications may
be amended from time to time by amendments pursuant to Section 18.3 of this
Agreement.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 3 of 20



--------------------------------------------------------------------------------



 



  1.24   “Suppliers Designated by Buyer” shall mean suppliers designated,
specified and/or approved by Buyer and set forth on Schedule 6, and may include
without limitation suppliers related to batteries, battery charges, masked IC
components, motors, packaging materials and gears.     1.25   “Test Procedures”
shall mean testing specifications, standards, procedures and parameters set
forth in Schedule 7 and otherwise supplied and/or approved by Buyer.

2.   List of Schedules       This Agreement includes the following Schedules for
each Product to be manufactured hereunder, which are incorporated herein and
made a part of this Agreement:

Schedule 1 — Specifications
Schedule 2 — Fee and Price Schedule
Schedule 3 — Long Lead-Time Components
Schedule 4 — Packaging and Shipping Specifications
Schedule 5 — Production Schedule
Schedule 6 — Suppliers Designated by Buyer
Schedule 7 — Test Procedures
Schedule 8 — Form of Cost Summary
Schedule 9 — Samples

3.   Production Schedule Forecasts       Buyer will provide a Production
Schedule Forecast to Seller on at least a quarterly basis. Any Production
Schedule Forecast provided by Buyer is for planning purposes only and does not
constitute a commitment by Buyer.

4.   GENERAL

  4.1   Manufacturing Seller shall manufacture the Product in accordance with
the Specifications set forth in Schedule 1 and Purchase Orders for Product.    
4.2   Items to be Supplied by Buyer Buyer shall at its own costs and expenses,
supply to Seller, according to the terms and conditions specified herein, Buyer
Proprietary Information and Technology and, if applicable, Components Supplied
by Buyer necessary for Seller to perform the Manufacturing Services and/or the
Additional Services. Buyer may at is own costs and expense also provide to
Seller additional items from time-to-time. Buyer shall be solely responsible for
delivery, defects and enforcement of warranties related to Components Supplied
by Buyer and Buyer Proprietary Information and Technology, and, where
applicable, additional items. Moreover, Buyer will pay all IC masking fees and
will consign select ICs as deemed appropriate by Buyer.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 4 of 20



--------------------------------------------------------------------------------



 



  4.3   Items to be Supplied By Seller Seller will employ the Seller
Manufacturing Process, any required manufacturing technology, manufacturing
capacity, labor, transportation logistics, systems and facilities necessary for
Seller to perform the Manufacturing Services.     4.4   Materials Procurement
Seller will use Commercially Reasonable Efforts to procure components, per
Buyer’s approved vendor list containing Suppliers Designated by Buyer, necessary
to fulfill Purchase Orders accepted by Seller. Seller is responsible for the
management of the performance of component suppliers — including but not limited
to purchasing, component inventory control, customs paperwork and Value Added
Tax (VAT) — and is ultimately responsible for the quality of components provided
by any vendor from Buyer’s approved vendor listing. Upon request, Seller will be
required to submit specification sheets for outsourced components to Buyer for
pre-approval. Moreover, Seller will interface with suppliers, including
Suppliers Designated by Buyer, in good faith and follow Just In Time (JIT)
inventory practices. It is noted that Seller shall provide temperature and
humidity controlled storage with respect to certain components including, but
not limited to, batteries.     4.5   Cost Summary No less frequently than
biweekly, Seller will provide a detailed cost summary, in a form and manner
reasonably satisfactory to Buyer, including all formulas and assumptions, so
that both Seller and Buyer will have full and complete access and visibility to
all component, labor, assembly and mark-up costs. The cost summary will also
include the Seller’s gross margin, which shall include Seller’s profit,
overhead, DFM costs, fixtures and jigs, scrap, overland shipping, samples,
set-up, testing, all engineering and other Seller expenses with respect to the
Manufacturing Services. An initial form for the cost summary is set forth in on
Schedule 8. It is explicitly understood and agreed by Seller that Seller’s
failure to provide updated cost information within two (2) weeks of a
Specification change, will waive Seller’s right to claim a cost increase due to
the Specification change.     4.6   Lead-Time and Cost Reduction Plan At its
sole discretion, Buyer shall establish a plan to reduce the costs, prices and
Lead-Time associated with work performed in connection with this Agreement.
Seller shall use Commercially Reasonable Efforts to implement such Lead-Time and
cost reduction plans.     4.7   RESERVED.     4.8   Restrictions on Sale of
Other Products Unless otherwise agreed to in writing by Buyer, any components
containing Buyer Intellectual Property shall not be sold or transferred by
Seller to any person other than Buyer or Buyer’s designee. Moreover, during the
term of this Agreement, and for a period of [********] following the termination
of this Agreement, Seller shall not [********].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 5 of 20



--------------------------------------------------------------------------------



 



  4.9   Samples Seller shall provide Buyer at no charge the samples of the
Product as set forth on Schedule 9 to this Agreement.

5.   PURCHASING PROCEDURE

  5.1   Issuance and Acceptance of Purchase Orders Purchase Orders issued by
Buyer to Seller shall reference this Agreement, set forth information including
the required Product, quantities, delivery dates, prices, destination, carrying
method, consignee at destination, shipping instructions, purchase order number
and other details as may be reasonably requested by Seller.         Purchase
Order may be in the form of an e-mail or fax. If any terms or conditions on the
Purchase Order conflict with terms and conditions in this Agreement, this
Agreement shall prevail.         Purchase Order acknowledgement by Seller shall
be made by e-mail or fax (or by another form of written confirmation mutually
agreed to by the parties) within fourteen (14) business days (excluding
Saturdays) from receipt of Purchase Order (or electronic purchase order, as the
case may be) from Buyer and shall be promptly followed by a hard copy
acknowledgement (“Acknowledgement Period”). The Purchase Order will not
constitute a binding obligation on the Seller until and unless Seller accepts
the Purchase order in accordance with this Agreement.     5.2   Effects of
Purchase Orders The placing by Buyer of a Purchase Order under and in accordance
with this Agreement and subsequent acceptance by Seller shall create a contract
of sale between Seller and Buyer on the terms of such Purchase Order and of this
Agreement. Nothing in this Agreement shall be construed as an obligation for
Buyer to purchase or Seller to manufacture any Product, except as expressly
provided in any Purchase Order issued by Buyer and accepted by Seller.     5.3  
Prices [********]     5.4   Delivery Subject to Sections 5.6 and 9.1, all
Product ordered and accepted under the Purchase Order shall be delivered in
accordance with the agreed Lead-Time. Product shall be deemed delivered when
title and risk pass to Buyer on the basis of Section 5.11.     5.5   Certificate
of Conformance From time to time, and upon Buyer’s written request, Seller will
provide certificates of conformance evidencing that Products sold to Buyer or
Buyer’s designee meet the applicable Buyer Specifications. The issuance of such
certificate will in no event expand Seller’s liability for breach of warranty.  
  5.6   Rescheduling With respect to any Purchase Order, Buyer shall have a
right to reschedule the delivery date of any Products ordered by it and/or to
change the destination thereof, provided it shall give written notice of such

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 6 of 20



--------------------------------------------------------------------------------



 



      reschedule or change in destination at least [********] prior to the
original delivery date, further provided that the rescheduled delivery date is
not more than [********] after the original delivery date and additionally
further provided that such rescheduling limitation shall not apply in the event
that the rescheduling is due to a proved default or delay of Seller or to force
majeure under Section 16. In the event that Buyer wishes to reschedule more than
once, such rescheduling shall be made in accordance with this Section 5.6, and
Seller shall have the right to claim any expenses due to said rescheduling.    
5.7   Invoices Invoices for Product shall be submitted, within three (3)
business days of the time of delivery of Product, by Seller to Buyer or Buyer’s
designee as may be directed by Buyer.     5.8   Payment Terms Buyer shall pay
Seller all monies, not the subject of a good faith dispute, within [********]
from the date of receipt of the invoice. Seller shall be fully responsible for
all Costs, and indemnify and hold Buyer harmless from liability to Seller
suppliers for money owed such suppliers by Seller for Seller’s purchase of goods
and services in relation to the Product.     5.9   Inclusions in Price Purchase
price shall include the full cost of ordered items suitably packed and onboard
for shipment FOB port of Yantian, PRC, including all inland shipping, handling,
transportation, importation and insurance.         Seller will make all
necessary arrangements for the shipment to Buyer or Buyer’s designee, including
obtaining under its responsibility and its expenses (which are subject to
reimbursement by Buyer) any permit or license to export the Products from the
country of shipment, except obtaining such permit as may be required for Buyer
or its affiliates to import the ordered items into another country.         Any
such costs and expenses prepaid by Seller under this Section 5.9 shall be
invoiced to Buyer (or its Affiliates as the case may be) and paid by Buyer in
accordance with Section 5.8.     5.10   Taxes Seller will pay all taxes, duties
and fees imposed by the authorities of any country on its manufacture and sale
to Buyer or its designees of the Products sold under this Agreement and Buyer
will pay all taxes, duties and fees imposed by the authorities of any country
arising after the sale of the Product under this Agreement.     5.11   Title
Title to any Product(s) will pass to Buyer (or to the Buyer’s designee invoiced
by Seller) upon receipt of full payment for the purchase price by Seller. Risk
of the Products will be passed to Buyer (or to the Buyer’s designee) upon
shipment.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 7 of 20



--------------------------------------------------------------------------------



 



      Seller will use the Commercially Reasonable Effort to pack and ship the
Products in accordance with the Packaging and Shipping Specifications provided
that Buyer shall be solely responsible for the sufficiency and adequacy of the
Packaging and Shipping Specifications and the compliance of the Packaging and
Shipping Specifications with the applicable laws, regulations and rules for
importing into the destination country.     5.12   Tooling Seller recognizes
that all specific tooling made or procured by Seller and paid for by Buyer for
the purpose of this Agreement, shall be property of Buyer.         Seller shall
be responsible for maintaining the tooling and carrying out repairs based on
reasonable wear and use. At the request of Buyer, Seller shall at the expenses
and costs of Buyer insure the tool(s) while under Seller’s possession and
control. Such insurance shall be based on the original tooling cost to Buyer and
shall name Buyer as loss payee.         Seller shall be entitled to manufacture,
have manufactured and use such tooling only and solely for the Product to be
sold to Buyer under this Agreement. Seller shall at the expenses of Buyer
deliver to Buyer any of the above mentioned tooling within fifteen (15) business
days upon Buyer’s written request and, in any case, upon the expiration or
termination of this Agreement.

6.   INSPECTION AND ACCEPTANCE

  6.1   Testing Seller will test the Product in accordance with the Test
Procedures set forth on Schedule 7 to this Agreement, as may be supplemented by
Buyer from time-to-time. Buyer shall be solely responsible for the sufficiency
and adequacy of the Test Procedures.     6.2   Product Acceptance Buyer shall
evaluate each Product to determine if it conforms, in all material respects, to
the Specifications. Buyer shall give Seller written notice of any rejection of a
Product within ten (10) business days following Buyer’s receipt of such Product
(“Acceptance Period”). Such written notice of rejection of a Product for failure
to materially conform to the Specifications shall include a reasonably detailed
and complete description of Buyer’s basis for asserting that the Product does
not materially conform to the Specifications (“Specification Notice”). If Buyer
fails to provide such Specification Notice to Seller within the Acceptance
Period, such Product shall be deemed accepted by Buyer. If Seller disputes the
basis for rejection set forth in a Specification Notice, it shall provide
written notice of the same to Buyer within ten (10) business days following
receipt of the Specification Notice (“Notice of Disputed Defect”). Any such
dispute shall be resolved by the parties in accordance with the provisions of
Section 17. Notwithstanding the issue of Specification Notice or Notice of
Disputed Defect, the Products shall be deemed to be delivered on time if the
Products were first delivered within

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 8 of 20



--------------------------------------------------------------------------------



 



      the delivery date as stated in the Purchase Order. If Seller does not
dispute the basis for rejection set forth in a Specification Notice, Seller
shall follow its standard repair or replace procedure as set forth in
Section 7.2 herein. The acceptance procedures set forth in this Section 6.2
shall apply to any redelivered Product.     6.3   Inspection Buyer may, at any
reasonable time and with reasonable prior written notice, inspect Seller’s test
facilities used in the performance of this Agreement, as well as the materials
used to manufacture the Product, without interrupting the normal plan of work in
Seller’s plant.         Seller shall furnish, or cause to be furnished, without
charge to Buyer, all reasonable facilities and assistance for the safety and
convenience of the inspectors. All inspections shall be performed in such a way
as not to delay the work.     6.4   Attendance at Seller’s Plant Buyer reserves
the right to place at any time one or more employees of Buyer or any of its
affiliates in Seller’s plant to carry out the inspection and acceptance tests
referred to in Section 6.1 6.2 and/or 6.3. Seller will provide strictly
confidential, lockable and secure on-site facilities for Buyer’s on-site team.  
      [********]. Seller agrees to furnish said employee(s) with reasonable
working facilities as necessary for their job. Seller will make suitable
arrangements so that said employee(s) will have access to the areas where
Product are manufactured and tested. Such employee(s) shall be empowered to
reject the Product to be delivered to Buyer in the event that such Product fails
the acceptance tests agreed to in accordance with Section 6.1, provided always
the reasons for said rejection have been provided to Seller and acknowledged by
Seller.

7.   WARRANTY

  7.1   Warranty Description Subject to Section 7.4, Seller warrants, with
respect to each Product supplied by Seller to Buyer, together with all retail
packaging, labeling and other material furnished by Seller, that:        
(a) the title of the Products when conveyed to Buyer or its affiliates shall be
good and its transfer rightful, and the Products shall be delivered free from
any security interest or other lien or encumbrance except as otherwise agreed
upon in writing;         (b) the Products shall conform to the Specifications in
effect at the time the relevant Purchase Order is made and to any representation
or description contained in this Agreement relating to such Products;        
(c) the Products conform in all respects to all applicable international,
federal, state, and local laws, orders and regulations including, without
limitation, those concerning the marking of the country of origin (as

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 9 of 20



--------------------------------------------------------------------------------



 



      merchandise not in compliance and not properly marked is subject to
penalty which may include forfeiture of the non-conforming shipment); and      
  (d) the Products do not knowingly infringe or encroach upon any third party’s
personal, contractual, or proprietary rights, including, but not limited to,
patents, trademarks, trade names, trade dress, copyright, right of privacy or
trade secrets.     7.2   Repair or Replacement of Defective Product Seller will
either         (a) repair or replace, in its sole discretion, any Product that
contains a defect caused by a breach of the warranty set forth in this
Section 7; or         (b) credit Buyer the in-country cost of goods sold of that
Product towards future production.     7.3   No Waiver Buyer’s acceptance of any
Products shall not relieve Seller of its warranty obligations, unless agreed to
by Buyer in writing. Waiver hereunder shall not be deemed to be a waiver of
subsequent enforcement of this Section 7.3.     7.4   Limitation of Warranty
SELLER’S WARRANTY SHALL NOT APPLY TO (a) ANY MATERIAL CONSIGNED OR SUPPLIED BY
BUYER TO SELLER INCLUDING BUT NOT LIMITED TO BUYER INTELLECTUAL PROPERTY,
BUYER’S PROPRIETARY INFORMATION AND TECHNOLOGY AND BUYER’S TOOLING, OR (b) ANY
DEFECT IN THE PRODUCT ARISING FROM ANY DESIGN OR SPECIFICATION (AND/OR TEST
PROCEDURES) OF THE PRODUCT SUPPLIED AND/OR APPROVED BY BUYER, OR (c) THE
PACKAGING AND SHIPPING SPECIFICATIONS PROVIDED BY BUYER.

8.   EPIDEMICS       In the event that in the Products supplied by Seller to
Buyer hereunder there should develop an epidemic of failures or any
non-conformance to the applicable Specifications due to the default of Seller,
Seller and Buyer shall discuss the steps that Seller will take at Seller’s
expense to remedy such problem.       If the epidemic fault directly results
from any default, such as faulty design in the Product, of Buyer or by any third
party for Buyer, then Buyer will work at its expense with Seller to cure the
problem.       In the event of such an epidemic under this Section 8, issuance
of new Purchase Orders and delivery of unfilled Purchase Orders of the Products
shall be postponed as mutually agreed to by Buyer and Seller, pending the
correction of the cause of the epidemic.       An epidemic fault shall be
defined as [********].

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 10 of 20



--------------------------------------------------------------------------------



 



9.   CANCELLATION OF ORDERS

  9.1   Cancellation In addition to Buyer’s right to reschedule, Buyer may upon
[********] written notice of the delivery date specified by Buyer in the
Purchase Order cancel in whole or in part such Purchase Order.         Buyer’s
liability to Seller with respect to any terminated Purchase Order shall be
limited to any Long Lead-Time Components procured by Seller on the specific
written instructions of Buyer and other materials specifically procured by
Seller for Buyer pursuant to an accepted Purchase Order.     9.2   Notification
of Amount Within fifteen (15) days after Seller receives notice of cancellation
from Buyer, Seller will issue to Buyer an invoice detailing the cancellation
charge. This invoice should include a detailed listing of each Long Lead-Time
Component and other materials specifically procured by Seller for Buyer pursuant
to an accepted Purchase Order.     9.3   Payment Payment by Buyer of any
cancellation charge should be made within thirty (30) days after receipt by
Buyer of Seller’s invoice. Upon receipt of full payment Seller shall make
available to Buyer any or all of the parts (at Buyer’s option).

10.   CHANGES

  10.1   Changes to Manufacturing Services, Packaging and Shipping
Specifications and Test Procedures Seller will make no changes to the Products
that affect the form, fit, or function of the Products including associated
spare parts, which are deviated from the Specifications without the obtaining
the prior written consent of Buyer. Buyer may, in writing, request a change to
the Manufacturing Services, Packaging and Shipping Specifications and Test
Procedures at any time. Within fourteen (14) business days after receipt of
Buyer’s written request, Seller will analyze the requested change and provide
Buyer with an assessment of the effect that the requested change will have on
cost, manufacturing, scheduling, delivery and implementation and the extent of
change acceptable to Seller. Buyer will be responsible for all costs and
expenses associated with any changes accepted by Seller.

11.   PRESS RELEASES, TRADEMARKS, DISCLOSURE OF INFORMATION

  11.1   Press Releases and Publicity Prior written approval of press releases
and any other publicity regarding this Agreement or the Product shall be
obtained by the releasing party from the other party in all cases, except as to
where such disclosure is otherwise required by law (including federal and state
securities laws) or by the rules and regulations of the National Association of
Securities Dealers (NASD), or rules or regulations of any

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 11 of 20



--------------------------------------------------------------------------------



 



      stock exchange or similar entity to which such party is subject, in which
the publicity makes reference to said other party or this Agreement.     11.2  
Trademarks The exterior of any Product (including the packing) as supplied by
Seller to Buyer shall not bear any trademark or other identifying name or symbol
of Seller or any contraction, abbreviation or simulation thereof. Buyer shall
have the right to affix to the Product any trademarks as Buyer may decide at its
discretion. If so requested by Buyer, Seller agrees, at no additional cost to
Buyer, to mount on each of the Product (or to imprint on the packages) any said
trademarks, in the form and location as instructed by Buyer.         In said
case Buyer will furnish Seller with such trademark display for mounting of said
Product or the artwork for the imprint on the packaging of the Product. Nothing
contained in this Agreement shall be construed as conferring to either party any
right or imposing any obligation to use in advertising, publicity or otherwise
any trademark, name or symbol of the other party, or any trademark, name or
symbol of the other party, or any contraction abbreviation or simulation
thereof, except as expressly provided for in this Agreement.

12.   CONFIDENTIAL INFORMATION

  12.1   Confidential Information In performing the obligations and permitted
activities under this Agreement, each party shall come in contact with certain
confidential and proprietary information of the other party. For purposes of
this Agreement, “Confidential Information” means, subject to the exceptions set
forth in Section 12.3 hereof, any information or data, regardless of whether it
is in tangible form, disclosed by either party (the “Disclosing Party”) that the
Disclosing Party has either marked as confidential or proprietary, or has
identified in writing as confidential or proprietary within thirty (30) days of
disclosure to the other party (the “Receiving Party”); provided, however, that
reports and/or information related to or regarding a Disclosing Party’s business
plans, strategies, technology and research and development shall be deemed
Confidential Information of the Disclosing Party even if not so marked or
identified.     12.2   Use and Disclosure of Confidential Information Subject to
Section 12.3, the Receiving Party agrees that it will not (i) use any
Confidential Information in any way, for its own account or the account of any
third party, except for the exercise of its rights and performance of its
obligations under this Agreement, or (ii) disclose any Confidential Information
to any party, other than furnishing such Confidential Information to (a) its
employees and consultants who are reasonably required to have access to the
Confidential Information in connection with the exercise of its rights and
performance of its obligations under this Agreement and (b) investors,
prospective acquirers and professional advisers; provided that such employees,
consultants, investors, prospective acquirers and professional

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 12 of 20



--------------------------------------------------------------------------------



 



      advisers are bound by written agreements or, in the case of professional
advisers, ethical duties, respecting such Confidential Information in accordance
with the terms of this Section 12. The Receiving Party agrees that it will not
allow any unauthorized person access to Disclosing Party’s Confidential
Information, and that Receiving Party will take all action reasonably necessary
to protect the confidentiality of such Confidential Information, including
implementing and enforcing procedures to minimize the possibility of
unauthorized use or copying of such Confidential Information. In the event that
the Receiving Party is required by law to make any disclosure of any of
Disclosing Party’s Confidential Information, by subpoena, judicial or
administrative order or otherwise, the Receiving Party shall first give written
notice of such requirement to the Disclosing Party, and shall permit the
Disclosing Party to intervene in any relevant proceedings to protect its
interests in the Confidential Information, and provide full cooperation and
assistance to the Disclosing Party in seeking to obtain such protection.    
12.3   Exceptions The confidentiality obligations set forth in Section 12.2
shall not apply if and to the extent that such information: (a) is known to the
Receiving Party prior to receipt from the Disclosing Party directly or
indirectly from a source other than one having an obligation of confidentiality
to the Disclosing Party; (b) becomes known (independently of disclosure by the
Disclosing Party) to the Receiving Party directly or indirectly from a source
other than one having an obligation of confidentiality to the Disclosing Party;
or (c) becomes publicly known or otherwise ceases to be secret or confidential,
except through a breach of this Agreement by the receiving party.     12.4  
Effects of Termination Upon expiration or termination of this Agreement, each
party shall return to the other party all Confidential Information received from
the other party, including all copies thereof, to the other party or, with such
other party’s written consent, destroy all such Confidential Information. All
use of such Confidential Information by a party shall cease on such termination
or request for return. At the disclosing party’s option, receiving party shall
also provide written certification of its compliance with this Section 12.4.

13.   INTELLECTUAL PROPERTY RIGHTS

  13.1   Buyer Intellectual Property Buyer owns the entire right, title and
interest to any Buyer Intellectual Property, and to any portion(s) of the
Products(s) and associated documentation that have been developed by Seller for
Buyer. Buyer obtains no rights or licenses to Seller Intellectual Property,
except to the extent required to sell, modify or otherwise use Products
purchased from Seller pursuant to this Agreement.     13.2   Seller Intellectual
Property Seller shall retain all right, title and ownership to any Seller
Intellectual Property that is prepared as part of the

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 13 of 20



--------------------------------------------------------------------------------



 



      Manufacturing Services or as part of any other work provided pursuant to
this Agreement.     13.3   Newly Developed Intellectual Property The Newly
Developed Intellectual Property constitutes “works made for hire” for Buyer, and
Buyer will be considered the author and will be the owner of the Newly Developed
Intellectual Property and all Intellectual Property Rights embodied therein or
related thereto. If any Newly Developed Intellectual Property does not qualify
for treatment as “works made for hire”, or if Seller retains any interest in any
Newly Developed Intellectual Property for any other reason, Seller hereby
grants, assigns and transfers, and will grant, assign and transfer, to Buyer all
ownership and interest in such Newly Developed Intellectual Property. Seller
acknowledges that all personnel performing Manufacturing Services for Buyer
under this Agreement have executed appropriate agreements with Seller so that
Seller may fulfill Seller’s obligations under this Section 13. Seller agrees to
execute any documents of assignment or registration requested by Buyer relating
to any and all Newly Developed Intellectual Property. Seller agrees to cooperate
fully with Buyer, both during and after the engagement, with respect to the
procurement, maintenance and enforcement of Intellectual Property Rights in or
related to Newly Developed Intellectual Property.     13.4   Grant of License to
Buyer Intellectual Property Buyer hereby grants to Seller a limited,
non-exclusive, non-transferable, non-assignable and non-sublicensable right and
license to use the Buyer Intellectual Property, Proprietary Information and
Technology and specifications solely for the purpose of performing its
obligations under this Agreement, including manufacturing Products pursuant to
this Agreement and supplying such Products only to Buyer. Such limited right and
license shall extend to no other materials or for any other purpose and shall
terminate automatically upon expiration or termination of the relevant Purchase
Order or this Agreement for any reason.

14.   INDEMNIFICATION

  14.1   Buyer’s Indemnity Obligation Buyer shall indemnify, defend and hold
Seller and its employees, subsidiaries, affiliates, successors and assigns
harmless from and against any and all claims, demands, actions, suits,
litigation, proceedings and the like by a third party (“Claims”) alleging either
(1) that the making, using or selling of the Product or the use of the
Specifications, the Buyer Intellectual Property Right, the Buyers’ Proprietary
Information and Technology and/or the Packaging and Shipping Specifications
infringe upon or misappropriate any third party’s Intellectual Property Rights
or the subject matter of such third party’s Intellectual Property Rights; or
(2) design or product liability alleging that any Product has caused damages of
any kind (including but not limited to damage to property or injury or death);
provided that the indemnity under

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 14 of 20



--------------------------------------------------------------------------------



 



      this Section 14.1 shall not apply if any Claim is caused by (1) Seller’s
Manufacturing Process, or (2) the gross negligence or willful misconduct of the
Seller.     14.2   Seller’s Indemnity Obligation Seller shall indemnify, defend
and hold Buyer and its employees, subsidiaries, affiliates, successors and
assigns harmless from and against any Claims (1) alleging that Seller
Intellectual Property or the use thereof (including without limitation the
manufacture of Product using the Seller Intellectual Property) infringes upon or
misappropriates any third party’s Intellectual Property Rights or the subject
matter of such third party’s Intellectual Property Rights or (2) for damage to
property or injury or death occurring to any third party arising out of
possession or use by such third party of a Product provided that the indemnity
under this Section 14.2 shall not apply if any Claim is caused by (1) Seller’s
use of materials, trademarks and symbols supplied by Buyer, Seller’s reliance
upon the Specifications, Buyer Intellectual Property Right, Buyers’ Proprietary
Information and Technology and/or the Packaging and Shipping Specifications in
accordance with the terms of this Agreement, or (2) defects in design or product
liability caused by Buyer or its agents, or (3) the gross negligence or willful
misconduct of the Buyer.     14.3   Indemnification Procedure For all
indemnification obligations under this Agreement, the party subject to the
indemnity obligation (the “Indemnifying Party”) will defend the claim utilizing
counsel selected by the Indemnifying Party and not objected to by the other
Party prior to commencement of the defense (the “Indemnified Party”). Any such
objection shall not be unreasonably made; provided, that the Indemnifying Party
is promptly notified by the Indemnified Party of such claim and provided that
the Indemnified Party at its own expenses provides such assistance in assessing,
defending and settling such claim (at the Indemnifying Party’s expense) as the
Indemnifying Party may reasonably request. The Indemnifying Party will not
settle any claim without the written consent of the Indemnified Party, which
will not be unreasonably withheld. If a party does not agree that a claim or
suit is fully covered by its indemnity hereunder, then the parties agree to
negotiate in good faith an equitable arrangement regarding the defense of the
claim or suit and any settlement thereof consistent with the Indemnifying
Party’s obligations hereunder. The Indemnified Party may employ counsel, at its
own expense, to assist it with respect to any such claim, provided that if such
counsel is necessary because the Indemnifying Party does not assume control of
the defense as required under this Agreement, the Indemnifying Party shall bear
such expense.     14.4   Injunctions If, during the course of any intellectual
property Claim, as to which Seller is required to indemnify Buyer hereunder, the
use or sale of a Product is finally enjoined, Seller shall, at Seller’s expense,
(i) procure for Buyer the right to use or sell, as applicable, the Product,
(ii) replace the Product with equivalent non-infringing technology, (iii) modify
the Product

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 15 of 20



--------------------------------------------------------------------------------



 



      to make it non-infringing but equivalent, or (iv) if none of the foregoing
options is reasonably available, refund to Buyer an amount equal to the price
paid by Buyer for said Product.     14.5   Limitation THE INDEMNITY CONTAINED IN
THIS SECTION 14 STATES THE ENTIRE LIABILITY OF EITHER PARTY TO THE OTHER WITH
RESPECT TO ANY AND ALL MISAPPROPRIATION OR INFRINGEMENT OF ANY INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY AND IS EXPRESSLY IN LIEU OF ALL WARRANTIES OR
REPRESENTATIONS, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, IN REGARD THERETO.

15.   TERM AND TERMINATION

  15.1   This Agreement shall become effective as of the date of execution and,
unless extended by written agreement of the parties or earlier terminated under
the provision of this Section 15, it shall expire three (3) years from the date
of execution.     15.2   This Agreement may be terminated by either party by
written notice to the other party in the event such other party:        
(a) files a petition of bankruptcy, or is adjudicated bankrupt, or makes a
general assignment for the otherwise unable to meet its financial and business
obligations in a reasonable manner after they become due, or         (b) fails
to perform any of its material obligations under this Agreement, and such
failure is not remedied within sixty (60) days after a notification of default
by the non-defaulting party.     15.3   Upon expiration or termination of this
Agreement for any cause, the rights and obligations of the parties under this
Agreement shall terminate, except for such rights and obligations which are
expressly provided herein to survive the expiration or termination of this
Agreement and except for any payment obligation on account of the proper
performance prior to such expiration or termination.     15.4   The termination
of this Agreement under the provisions of this Section 15 shall not extend its
effect on the portion of the Agreement previously implemented.     15.5   The
provisions for termination of this Agreement and their exercise shall not
constitute a waiver by either party, or a substitute for, any relief or remedy
which is otherwise available to it.     15.6   Notwithstanding the termination
of this Agreement, tendering of Invoice by Seller to Buyer shall be deemed as a
demand for payment and would be recoverable as a debt due and owing in the event
of Buyer’s bankruptcy under Clause 15.2 (a).

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 16 of 20



--------------------------------------------------------------------------------



 



16.   FORCE MAJEURE       Neither party shall be liable for delays in or failure
of performance due to causes beyond such party’s reasonable control, including
but not limited to, acts of God, acts of civil or military authority, legal
restrictions, fires, explosion, embargo, mobilization, riots, epidemics, and to
the extent the following are on a national basis, strikes, industrial
disturbances, shortage of material, electricity, oil or transport, or
restriction in the use of power.       In the event of any such delay or failure
the affected party shall send written electronic notice of the same and the
reason thereof to the other party within seven (7) calendar days from the time
the affected party knew, or should have known, of the force majeure in question.
The performance of the affected party shall be deemed suspended so long as, and
to the extent that, any such force majeure continues; provided however, that
after sixty (60) calendar days of such suspension on the part of either party,
the other party may terminate without liability its obligations hereunder to the
extent that the affected party’s performance has been prevented or delayed.

17.   GOVERNING LAW AND DISPUTE RESOLUTION       This Agreement is to be
governed by, and construed in accordance with, the laws of the State of New
York. All disputes or claims arising out of or relating to this Agreement that
are not resolved by mutual agreement shall be resolved by binding arbitration to
be conducted under the commercial arbitration rules of the American Arbitration
Association (1) in Boston, Massachusetts, USA if such arbitration is sought by
Seller or (2) in Hong Kong if such arbitration is sought by Buyer.

18.   MISCELLANEOUS PROVISIONS

  18.1   The rights and obligations of either party under this Agreement cannot
be transferred or assigned to a third party without the prior written consent of
the other party.     18.2   Subject to the provisions of Section 15.3, this
Agreement shall be binding upon the parties hereto and their respective
successors and assigns, notwithstanding any merger of a party hereto into, or
acquisition of a party hereto by, another entity or any other change or control
of such party.     18.3   The Agreement shall not be considered modified,
altered, changed or amended in any respect unless in writing by a legal
representative of each of the parties hereto. No manager, employee or Authorized
Representative (as defined in Section 18.5) of either party, unless empowered in
writing by a legal representative of the respective party, has any authority to
waive, alter or enlarge this Agreement or to make any new or substitute or
different contract, representation or warranty.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 17 of 20



--------------------------------------------------------------------------------



 



  18.4   All notices, demand and other communications made hereunder shall be in
writing and shall be given either by fax or email addressed to the respective
Authorized Representatives at the following addresses:

         
Notice to Seller:
  7/F Galaxy Factory Building
25-27 Luk Hop Street, San Po King
Kowloon, Hong Kong
Facsimile: (852) 2995 9038
Attn: Mr. Vincent Fung  
 
     
Notice to Buyer:
  iRobot Corporation
63 South Avenue
Burlington, MA 01803
Facsimile: (781) 345-0201
Attn: Mr. Glen D. Weinstein  
 
     
with a copy to:
  iRobot Far East
12/F, China Hong Kong Centre
122-126 Canton Road, T.S.T. Kowloon
Facsimile: (852) 3014 0754
Attn: Mr. Herman Pang

  18.5   Mr. Vincent Fung is designated to act as the Authorized Representative
of Seller regarding the implementation of this Agreement. Mr. Glen D. Weinstein
of iRobot Corporation is designated to act as the Authorized Representative of
Buyer regarding the implementation of this Agreement. Any change of the
Authorized Representative by either party shall be notified in writing to the
other party.     18.6   Subject to as required by applicable laws, rules and
regulations and competent regulators, prior written approval of public
announcements, press releases and other publicity regarding this Agreement shall
be obtained by the releasing party from the other party in all events in which
such announcement, press release or other publicity makes reference to this
Agreement or said other party.     18.7   This Agreement and all schedules
referred to in this Agreement, which are an integral party thereof, constitute
the entire understanding between the parties and supersede any previous
understanding regarding the subject matter hereof.     18.8   Any failure by the
other party to enforce any provision of this Agreement shall in no way
constitute a waiver or affect its right to require the performance thereof by
the other party nor affect the validity of any other provision, except when this
Agreement expressly provides otherwise.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 18 of 20



--------------------------------------------------------------------------------



 



  18.9   Unless otherwise stated herein, each party shall bear its own costs,
expenses, duties and taxes in connection with the preparation, execution and
performance of the Agreement.     18.9   Each party warrants and represents to
the other party that it has the capacity to enter into and perform its
obligations under this Agreement, and that this Agreement, upon execution, will
be a valid and binding agreement on it.

19.   INTERPRETATION       All headings are inserted for convenience only and
shall be ignored in the interpretation of this Agreement.

[Signature Page Follows]
Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 19 of 20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly empowered representatives as follows:

            For and on behalf of Buyer

iROBOT CORPORATION
      /s/ Glen D. Weinstein       Glen D. Weinstein      SVP & General Counsel
Date: March 23, 2007     

            For and on behalf of Seller

KIN YAT INDUSTRIAL CO. LTD.
      /s/ Vincent Fung       Vincent Fung      Executive Director
Date: March 23, 2007     

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

Page 20 of 20